Title: From James Madison to George W. Featherstonhaugh, June 1820 [7 March 1820]
From: Madison, James
To: Featherstonhaugh, George W.


                
                    Dear Sir
                    June [7 March] 1820
                
                I have recd. your favor of the 1st. inst; with the pamphlet, containing the “Address from the Board of Agriculture of the State of N. York to the County Societies.”
                I thank you, Sir, for the Communication. The Address seems happily calculated as well to dissuade from the fallacious pursuits which have been so extensively injurious, as to cherish a zeal for the one most essential to the public prosperity; and which gives at the same time the best assurance of individual success.
                It is truly gratifying to see the interest now generally taken in Rural Economics. The extent in which the State of N. York has patronized the study & practice of them is highly creditable to its liberality, and merits the more attention as it forms a ground of instructive comparison with the experiments left by other States to the unaided associations of patriotic individuals. Thus far the experiment in the latter form has a promising aspect with us. But it is of too recent a commencement for any final inference with regard to its comparative success.
                I shall deposit the publication for which I am indebted with the Board to which I belong; not doubting that it will readily accept the proffered correspondence with that of N. York. I have as little reason to doubt a similar disposition of the other Societies within the State.
                I can not at present send you the Document requested in a Pamphlet form. As soon as I can procure a copy, it shall be put under a cover and forwarded. Be pleased to accept &c &
                
                    J M.
                
            